Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2017

                                      No. 04-17-00238-CV

   In the Interest of S.J.R.-Z., J.C.Z., A.R.Z., L.L.L., K.K.H., and J.G.H., III, Children,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-02211
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice


        On August 9, 2017, this court issued an opinion in the above styled cause affirming the
trial court order terminating Appellant Mom’s parental rights to her children, S.J.R.-J., J.C.Z.,
A.R.Z., L.L.L., K.K.H., and J.G.H. III and Appellant Dad’s parental rights to his children,
K.K.H. and J.G.H. III. In its motion for rehearing, the State contends Appellant Dad forfeited
appellate review by failing to challenge the trial court’s finding that he failed to acknowledge his
paternity under section 161.002 of the Family Code. See TEX. FAM. CODE ANN. § 161.002 (West
Supp. 2017).

        The court requests Appellant file a response to the State’s motion, specifically addressing
the issue of whether Appellant’s failure to challenge, on appeal, the trial court’s finding that
Appellant Dad failed to legitimate his paternity, pursuant to section 161.002, requires this court
to affirm the court’s judgment on that finding. Any response by Appellant must be filed no later
than November 15, 2017.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2017.
___________________________________
KEITH E. HOTTLE,
Clerk of Court